Kupferman, J. (dissenting).
I would modify and reinstate the City’s plan.
Initially I was prepared to affirm because I believed that the Supreme Court modification called in the Per Curiam "a *194compromise solution” was a more sensible approach than that of the City.
However, on consideration of this Court’s proposed new direction for remand, I came to the conclusion that the position so constructively presented in the City Journal, entitled "Government by Decree”, The High Cost of Letting Judges Make Policy, by Ross Sandler and David Schoenbrod (vol 4, No. 3, at 54 [Summer 1994; Manhattan Institute]), indicated the proper course.
The Court should not be tinkering with a plan proposed by those charged with finding a solution to the problem. There is no gainsaying that AIDS in its various forms is a plague and that resources must be allocated to find a preventive and a cure and to assist those affected. But, cancer is also a plague and there are enough health problems to designate one for every week of the year and, as more develop, it may be possible to have one a day.
The latest, of course, are Group A streptococcus, now popularly known as the "flesh-eating disease” (see, Rosenthal, Flesh-Eating Illness Confirmed as Cause of Death, New York Times, Apr. 11, 1995, at B2, col 4) and the Ebola virus (see, Altman, The Deadly Virus in Zaire: Sifting the Many Mysteries, New York Times, May 13, 1995, at 1, col 3).
When health officials promulgate rules and procedures for dealing with such an outbreak and the problems caused therefrom, will the courts attempt to micromanage the system? Will Judges turn their black robes in for white medical gowns?
As the Court of Appeals stated in Matter of New York State Socy. of Surgeons v Axelrod (77 NY2d 677, 685): "We cannot substitute our judgment for that of qualified experts in the field of public health unless their judgment is 'without justification.’ ”
We can hardly say that the plan here is without justification.
Sullivan, J. P., Ellerin, Wallach and Mazzarelli, JJ., concur in a Per Curiam opinion; Kupferman, J., dissents in a separate opinion.
Judgment, Supreme Court, New York County (Edward H. Lehner, J.), entered July 29, 1993, modified, on the law and *195the facts, without costs, to the extent of vacating the directives contained in the penultimate paragraph of the judgment and the matter remanded for further proceedings in accordance with this Court’s opinion.